McDONALD, Chief Justice.
This is a suit in which the plaintiff seeks to enjoin the defendants from making business uses of certain lots in the Memorial Bend Subdivision in Harris County, Texas. Plaintiff alleged that the property was subject to certain covenants and restrictions which limited the use of the property to residential purposes only, and that the defendants were in the process of causing and permitting the property to be used for business and other purposes, *368in violation of the restrictions and covenants governing the use of such property.
The Trial Court sustained certain exceptions to the plaintiff’s petition and dismissed such upon the failure of plaintiff to amend his pleading in compliance with the order of the Trial Court. Plaintiff appeals to this court, contending the Trial Court erred in sustaining defendants’ exceptions and dismissing his cause of action.
While such cause was pending in this court plaintiff filed a motion in which it is set forth that all matters in controversy between the parties have been amicably settled by them and that the plaintiff does not further wish to prosecute the appeal in this court.
From the foregoing, it is the opinion of the court that the appeal in this cause should be, and same is hereby dismissed.